MacLEAN, J. (dissenting).
Apart from the evidence of the defendant and his secretary, this judgment appears contrary to the evidence of the plaintiff himself, who, at the end of the job, presented a long itemized bill, amounting to $5,851.06, with certain credits and deductions to the defendant, and was bidden to give it to the secretary, who would fix it up; that with the secretary some changes were made in the account, which itself exhibits corrections and erasures, finally leaving a balance of $518.36, a check for which he took and wrote at the bottom of the bill: “February 2, 1907. Received payment in full to date”—which was prima facie evidence of the accord and satisfaction pleaded in defense, and only to be overcome by a sufficient explanation. The explanation given by the plaintiff, an interested party, weakened by contradictions, with or without the inconsistent one attempted by his son, also an interested party, was not sufficient to do away with his specific declaration against interest. Komp v. Raymond, 42 App. Div. 32, 58 N. Y. Supp. 909. Moreover, the claim for payments for work done by girls, an item in dispute, on the objection that the work was badly done, was omitted from the account rendered. Paraphrasing the language of the learned bench in the Common Pleas (Burns v. Walsh, 10 Misc. Rep. 701, 31 N. Y. Supp. 788), the plaintiff’s admission in making no claim for the payment to the girls and in receipting in full for all the other persons employed on the job is of greater effect than simple corroboration of the defendant’s version of the agreement. It should have been regarded as conclusive.
The judgment should be reversed.